EXECUTION VERSION

 

AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is
made and entered into as of April 14, 2016 by and among Bacterin International,
Inc., a Nevada corporation (the “Borrower”), ROS acquisition offshore lp, a
Cayman Islands Exempted Limited Partnership (“ROS”), and ORBIMED ROYALTY
OPPORTUNITIES II, LP, a Delaware limited partnership (“Royalty Opportunities”).

WHEREAS, the Borrower, ROS and Royalty Opportunitiesare party to that certain
Amended and Restated Credit Agreement, dated as of July 27, 2015, as amended
(the “Credit Agreement”), pursuant to which (i) ROS and Royalty Opportunities,
as Lenders under the Credit Agreement, have extended credit to the Borrower on
the terms set forth therein and (ii) each Lender has appointed ROS as the
administrative agent (the “Administrative Agent”) for the Lenders;

WHEREAS, pursuant to Section 11.1 of the Credit Agreement, the Credit Agreement
may be amended by an instrument in writing signed by each of the Borrower and
the Administrative Agent (acting on behalf of the Lenders);

WHEREAS, the Borrower and the Lenders desire to amend certain provisions of the
Credit Agreement as provided in this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.                   Definitions; Loan Document. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.

2.                   Amendment to Section 1.1. Section 1.1 of the Credit
Agreement is hereby amended by replacing the definitions “Convertible Notes” and
“Convertible Notes Documents” with the following definitions thereof:

“Convertible Notes” means (i) the $65,000,000 of 6% Convertible Senior Notes due
2021 of Holdings, issued on the Restatement Date pursuant to the Convertible
Notes Indenture, and (ii) the $2,238,166.45 of 6% Convertible Senior Notes due
2021 of Holdings to be issued on April 14, 2016.

“Convertible Notes Documents” means (i) the Convertible Notes, (ii) the
Convertible Notes Indenture, (iii) the Registration Rights Agreement, dated as
of the Restatement Date, by and between Holdings and Wilmington Trust, National
Association, as trustee, and (iv) the Registration Rights Agreement, dated as of
April 14, 2016, by and among Holdings, ROS and Royalty Opportunities.



    

 

3.                   Conditions to Effectiveness of Amendment. This Amendment
shall become effective upon receipt by the parties hereto of duly executed and
delivered counterpart signatures of the other parties hereto.

4.                   Expenses. The Borrower agrees to pay on demand all expenses
of the Administrative Agent (including, without limitation, the fees and
out-of-pocket expenses of Covington & Burling LLP, counsel to the Administrative
Agent) incurred in connection with the Administrative Agent’s review,
consideration and evaluation of this Amendment, including the rights and
remedies available to it in connection therewith, and the negotiation,
preparation, execution and delivery of this Amendment.

5.                   Representations and Warranties. The Borrower represents and
warrants to each Lender as follows:

(a)                 After giving effect to this Amendment, the representations
and warranties of the Borrower and the Guarantors contained in the Credit
Agreement or any other Loan Document shall, (i) with respect to representations
and warranties that contain a materiality qualification, be true and correct in
all respects on and as of the date hereof, and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects on and as of the date hereof, and
except that the representations and warranties limited by their terms to a
specific date shall be true and correct as of such date.

(b)                 After giving effect to this Amendment, no Default or Event
of Default under the Credit Agreement will occur or be continuing.

6.                   No Implied Amendment or Waiver. Except as expressly set
forth in this Amendment, this Amendment shall not, by implication or otherwise,
limit, impair, constitute a waiver of or otherwise affect any rights or remedies
of the Administrative Agent or the Lenders under the Credit Agreement or the
other Loan Documents, or alter, modify, amend or in any way affect any of the
terms, obligations or covenants contained in the Credit Agreement or the other
Loan Documents, all of which shall continue in full force and effect. Nothing in
this Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

7.                   Waiver and Release. TO INDUCE THE ADMINISTRATIVE AGENT,
ACTING ON BEHALF OF THE LENDERS, TO AGREE TO THE TERMS OF THIS AMENDMENT, THE
BORROWER REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS
OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR
COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE
THEREWITH IT:

(a)                 WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF
RECOUPMENT, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR
TO THE DATE HEREOF; AND RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT, THE
LENDERS, THEIR AFFILIATES AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SHAREHOLDERS AND ATTORNEYS (COLLECTIVELY THE "RELEASED PARTIES") FROM ANY AND
ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH THE BORROWER EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE
AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.



  -2- 

 

8.                   Counterparts; Governing Law. This Amendment may be executed
in any number of counterparts and by different parties hereto on separate
counterparts, each of such when so executed and delivered shall be an original,
but all of such counterparts shall together constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by fax transmission or other electronic mail transmission (e.g., “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Amendment. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

[Remainder of Page Intentionally Left Blank]



  -3- 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BACTERIN INTERNATIONAL, INC.,

as the Borrower

      By: __/s/ John P. Gandolfo______________   Name:  John P. Gandolfo  
Title:    Chief Financial Officer       ROS Acquisition Offshore LP,
as the Administrative Agent, and as a Lender   By ROS Acquisition Offshore GP
Ltd.,   its General Partner   By OrbiMed Advisors LLC,   its investment manager
      By: __/s/ Samuel D. Isaly______________   Name:  Samuel D. Isaly  

Title: Managing Member

 

 

ORBIMED ROYALTY OPPORTUNITIES II, LP,
as a Lender

 

By OrbiMed ROF II LLC

its General Partner

By OrbiMed Advisors LLC,

its Managing Member

 

By: __/s/ Samuel D. Isaly_____________

Name: Samuel D. Isaly

Title: Managing Member

 



Signature Page to Amendment to A&R Credit Agreement

 

    



 